DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the release controlling material to be for a hydrophilic release controlling material with the specific hydrophilic material to be hydroxypropylmethylcellulose, the election for the composition form to be tablets with the specific election of matrix tablets, and the election of excipients to be the combination of binder, disintegrant, diluent, and lubricant in the reply filed on 07/01/2022 is acknowledged.  The traversal is on the grounds that there is not a search and examination burden.  This is not found persuasive because the hydrophilic release polymers are distinctly different from hydrophilic release polymers and require different search strategies which goes to search and examination burden and the various hydrophilic polymers have different chemical configurations which require different fields of search and strategies which goes to search and examination burden; the forms are also distinctly different as granules, tablets, capsules, and pellets are distinctly different from each other (tablets require a press, a capsule does not; a capsule requires a capsule shell and the other forms do not) wherein they  require different fields of search and strategies which goes to search and examination burden. 
Upon review, the election for the specific hydrophilic release polymer was expanded to include other known hydrophilic release cellulose polymers such as hydroxypropyl cellulose. Upon review the election of species for the excipients is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.


Status of Application
Applicant has elected the release controlling material to be for a hydrophilic release controlling material with the specific hydrophilic material to be hydroxypropylmethylcellulose which was expanded to include other known hydrophilic cellulose release controlling polymers such as HPC, the composition form to be tablets with the specific election of matrix tablets, in the reply filed on 07/01/2022 for the examination.
Claims 1-2, 4-8, 10-20 are pending.
Claims 1-2, 4-8, 10-20 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "or the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
It is also unclear if the amount of binder is would be included or not included in  the amount of hydrophilic release controlling material as the binders recited are also hydrophilic release controlling materials disclosed for the invention. Wherein if there is 40% hydroxypropylmethylcellulose, is 30% of the HPMC a hydrophilic release controlling material and 10% of the HPMC a binder? Is 25% of the HPMC a hydrophilic release controlling material and 15% of it a binder? Is 35% of the HPMC a hydrophilic release controlling material and 5% of the HPMC a binder? It does not allow one to ascertain the metes and bound of the claimed invention. For purposes of examination, any view may apply.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is unclear as it recites that the weight ratio of riociguat to release controlling material is between 1:15 to about 1:25 which lacks antecedent basis for this limitation in the claim 1 as this range is less than the range in claim 1 from which it depends. 
Claim 1 is to more than 1:15 which is a range of more than about 0.067 (1/15=about 0.067); and the range of about 1:15 to about 1:25 = about 0.067 to about 0.04, which is less than the range of claim 1. It does not allow one to ascertain the metes and bounds of the claimed invention as it is outside the range from the claim from which it depends and lacks antecedent basis. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is unclear as it recites that the composition is free of colloidal silicon dioxide as glidant (a glidant) but depends from claim 1 which already recites that the composition is free of glidants. It does not allow one to ascertain the metes and bounds of the claim as written.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is unclear as it recites that the weight ratio of riociguat to release controlling material is about 1:20 which lacks antecedent basis for this limitation in the claim 1 as this ratio is less than the range in claim 1 from which it depends.
Claim 1 is to more than 1:15 which is a range of more than about 0.067 (1/15 = about 0.067); and the ratio of about 1:20 =about 0.05, which is less than 0.067 and certainly less than the range of more than 0.067 of claim 1). It does not allow one to ascertain the metes and bounds of the claimed invention as it is outside the range from the claim from which it depends and lacks antecedent basis. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is unclear as it recites hydroxypropylmethylcellulose, hydroxypropyl cellulose, methacrylic acid copolymer, or a combination thereof in an amount of about 25%-about 35%, but also recites that the same hydroxypropylmethylcellulose and hydroxypropyl cellulose as possible binders in an amount of about 2-about 10%; wherein it is unclear if the HPMC or HPC are the polymer in b) and the binder in d) would the amounts of the binder be in addition to the range in b) or be embraced by the range of b)? When there is about 35% HPMC is it then 25% polymer for b) and 10% binder? Is it 35% for b) as the HPMC binder d) is embraced by the range of b)? Is if 30% for b) and 5% for binder? When it is 40% is it 38% for b) falling within the range and 2% for binder? If  which is embrace by the range of about 25%-about 35%, is there 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims recite a weight ratio of riociguat to release controlling material that is broader than the range of the claim from which it depends wherein it fails to further limit the claim from which it depends. Claim 10 recites the ratio to be between 1:15 to about 1:25 and claim 14 recites the ratio to be about 1:20; both of which are less than the range in claim 1 where the ratio is more than 1:15 (more than 1:15=more than about 0.067 claim 1;  between about 1:15 to about 1:25 =about 0.067 to about 0.04 which is less (claim 10), and 1:20 is 0.05 which is less (claim 14)). Applicant may cancel the claims, amend the claims to place the claim in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. (IN 201921012816).
Rejection:
Deshmukh et al. teaches an extended release tablet comprising riociguat, at least one release controlling agent, and pharmaceutical excipients and bioavailable for at least 12 hours from administration (page 6-7, claim 12).
The riociguat is from about 0.01-about 90% wt of the composition, most preferably from about 0.5-about 20% of the composition. The dose is about 0.25-about 10 mg, 1-3x/day (page 9, claims 1-2).
The release controlling agents include hydrophilic cellulose derivatives like hydroxypropylmethylcellulose (HPMC) and hydroxypropyl cellulose (HPC, page 10,  exemplified and are also known binders). The amount is from about 10-about 90% wt of the composition, and also be present from about 20-about 80% wt of the composition (page 15-16, claim 5). 
The tablet has at least one excipient not limited to lubricants, diluents, disintegrants, glidants, stabilizers, preservatives, colorant, and combinations thereof.
Diluents are about 10-about 30% and include lactose and microcrystalline cellulose. The lubricant is about 0.25-about 15% and include magnesium stearate (Page 16).
The composition may have a glidant (Page 17) and can be optionally coated.
	Tablets can done by wet granulation, dry granulation, direct compression, extrusion/melt granulation (all matrix tablets, Page 17). The riociguat may be in micronized form (Page 16).
Example 1 teaches an extended release tablet by direct compression (a matrix tablet)

    PNG
    media_image1.png
    412
    646
    media_image1.png
    Greyscale

Riociguat is about 4.7%, HPMC is about 43.75% (i.e. 30% hydrophilic release material, 13.75% binder (falling within about 2-about 10%); ratio of riociguat to HPMC (as hydrophilic release material and binder) is about 1:9, and ratio of riociguat to HPMC as hydrophilic materials is about 1:6.4 with the ratio for riociguat to HPMC binder at about 1:3), with diluents including lactose and microcrystalline cellulose at about 63% (ratio of riociguat to diluent about 1:13).

Example 4
Extended release tablet by dry granulation (a matrix tablet)

    PNG
    media_image2.png
    481
    753
    media_image2.png
    Greyscale
Riociguat is about 4%, HPMC is about 51% (i.e. 30% hydrophilic release material, 21% binder; ratio of riociguat to HPMC (as hydrophilic release material and binder) is about 1:12.75, and ratio of riociguat to HPMC as hydrophilic materials is about 1:7.5 with the ratio for riociguat to HPMC binder at about 1:5.25 (less than 1:5)), with diluents including lactose and microcrystalline cellulose at about 43% (ratio of riociguat to diluent about 1:11; see full document specially areas cited and claims 1-2, 4-5, 7- 8, 10-12).
	While Deshmukh et al. does not expressly teach the exact claimed range of the hydrophilic release material like HPMC, ratio of riociguat to hydrophilic release material, or dose of riociguat; they are embraced by the teachings of Deshmukh et al. (riociguat from about 0.5-about 20%, hydrophilic release material HPMC about 20-about 80% has a ratio of about 1:1 to about 1:160, and amount of riociguat from about 0.25-about 10 mg) wherein optimization of the components such as the HPMC and riociguat within the disclosed ranges and the resulting ratios to attain the desired extended release profile are prima facie obvious with a reasonable expectation of success absent evidence of criticality for the range and ratios which have not been presented.
While Deshmukh does not have an example without a glidant, Deshmukh expressly  teaches that the glidant is not a required component for the composition (“at least one pharmaceutically acceptable excipient”, “may” include a glidant) wherein it would be prima facie obvious to one of skill in the art to formulate an example without a glidant as it is not a required component for the tablet and it would reduce cost (one less material) with a reasonable expectation of success.  
Response to Arguments:
Applicant has asserted in their response to the election of species requirement, that the claims are patentable over Deshmukh et al. (IN 201921012816). Applicant’s assertion is to unexpected results to the extended release of the riociguat at 20% was immediate release not extended release, that the prior art was nonenabled for its broad range of 10-90%, and that at 25%-35% the tablet was an extended release table seen in Table 4 and 5. 
This is fully considered but not persuasive. Table 4 and 5 demonstrate extended release at 20%, 25%, 30% and 35% contrary to Applicant’s argument that 20% is immediate release and Deshmukh is nonenabled as Applicant’s definition for “extended release” has drug release over an extended period of time which includes about an hour to about 2, 4, 6, 8 hours (see Page 4-5); which is demonstrated by 20% HPMC (94% at 3 hours, 99% at 10hours) reflective of the prior art and enabled. The profile with 25% is similar to that of 20% and not unexpected as an increase of a hydrophilic release controlling polymer of HPMC would increase the extended release. There appears to be a distinct difference at the formulation of Example 10 with 30% HPMC from 25%. the release profile of Example 10 with 35% is similar to 30% which is expected as more HPMC extends release but does not demonstrate evidence of criticality for the upper range of 35% as there is no data representing values outside the range to show criticality/unexpected for the upper value of 35%. Applicant’s argument is also not persuasive as the data presented for 30% and 35% are not commensurate in scope with the claims as it is to a specific formulation of 
    PNG
    media_image3.png
    300
    677
    media_image3.png
    Greyscale
where the amount of HPMC is modified but povidone (PVP) as also a known hydrophilic release polymer as well as binder and other component which would impact the release profile. The claims are significantly broader than the specific formulation presented. The rejections stand.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. (IN 201921012816) as applied to claims 1-2, 4-8, 10-16, 18-19 above, in view of Ma (CN 106913554). 
The teachings of Deshmukh et al. are addressed above.
Deshmukh does not expressly teach the particle size distribution of the riociguat but does expressly teach that the riociguat can be micronized in the formulation.
Ma teaches that riociguat is known to be micronized to a D90 of < 13microns (D(V,0.9) is D90; [23]) and a D90 of <30µm [33] for inclusion in tablet formulations.
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particle distribution of D90 < 13µm or a D90 of <30µm as suggested by Ma for riociguat and produce the claimed invention; as it is prima facie to utilize the known micronized size of riociguat in tablets with a reasonable expectation of success. 

Claims 1-2, 4-8, 10-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ron (U.S. Pat. Pub. 2005/0288373) in view of Boss et al. (U.S. Pat. Pub. 2016/0361386) and Belardinelli et al. (U.S. Pat. Pub. 2015/0125546).
Rejection:
Ron teaches a sustained/extended release formulation comprising L-arginine from about 50-about 90%wt of the composition, about 0.5-about 5% wt. polyvinylpyrrolidone (PVP), about 5-about 40%wt. hydroxypropylmethylcellulose (HPMC); such as an example of about 70% L-arginine, about 2-about 3% PVP, about 27-about 28% HPMC [12]. The formulation can be a tablet which is exemplified, formed by known means including wet granulation, dry granulation, fluid bed granulation, and compression (matrix tablet, [16, 75,90, 135-157]). 
The tablet formulation can comprise L-arginine from about 25-about 75%wt of the composition, about 0.5-about 5% wt. polyvinylpyrrolidone (PVP), about 5-about 40%wt. hydroxypropylmethylcellulose (HPMC), about 2-about 20%wt. microcrystalline cellulose, less than about 3% wt. silicon dioxide (includes 0%, free of silicon dioxide), less than about 3%wt. magnesium stearate.
Example 2 is a tablet comprising L-arginine (about 74%), Methocel K100 M CR (HPMC, about 25%), and magnesium stearate (about 0.90%, matrix tablet).
Example 8  had 70% L-arginine, 2.8% Kollidon 30 (PVP 30), 21.7% Methocel KM100 P CR (HPMC), 5.5% Methocel E4M CR (HPMC).
Example 11

    PNG
    media_image4.png
    621
    640
    media_image4.png
    Greyscale

The formulation is useful for obesity and obesity related conditions (abstract, claim 6, [102-104]), as it has a thermogenic effect for obesity (Example 20, [126, 218-219]), can be given one time a day, and combination with other drug actives ([57, 93, 99, 128], see full document specifically areas cited).
Ron does not expressly teach the inclusion of riociguat but does teach the inclusion of other drugs in the composition. 
Boss et al. teaches that riociguat is known for recruiting brown adipocytes from BAT progenitor cells to treat obesity (i.e. increasing thermogenesis, claims 1, 4, 6-7).
Belardinelli et al. teaches that known therapeutic amounts of riociguat for a tablet include about 0.5-7.5 mg and the amount given includes about 1mg, about 3 mg, about 5mg, about 6, and about 7.5mg [175-176].
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the riociguat in its known therapeutic amounts in the tablet as suggested by Boss et al. and Belardinelli et al. and produce the claimed invention; as Ron teaches the inclusion of other actives and usefulness of the composition for addressing obesity wherein the inclusion of riociguat which is useful for obesity in its known therapeutic amounts for its additive effect, is prima facie obvious with a reasonable expectation of success. 
As the prior art teach the therapeutic amount of riociguat in a tablet can be from 0.5-7.5 mg including doses of about 1mg, about 3 mg, about 5mg, about 6, and about 7.5mg; the inclusion of riociguat at these doses (i.e. 1mg-7.5mg) in the tablet such as Example 8 or Example 11 with a 1000mg tablet is about 0.1-about 0.75% (within the claimed range); it would also be obvious to exemplify Example 11 without the silicon dioxide such as in Example 2 as it is not a required component and the teaching for the range includes zero percent. 
While the prior art does not expressly teach the exact claimed values for the ratio of riociguat to hydrophilic release material, or ratio of riociguat to diluent or binder; they do overlap as the inclusion of riociguat at the taught doses (i.e. 1mg-7.5mg) in the tablet in a 1000mg tablet (Example 8 or Example 11) is about 0.1-about 0.75%; wherein the ratio of riociguat:MCC (diluent, Example 11) is about 1:13.6 to about 1:102, and the ratio of riociguat:PVP (binder, Example 11) is about 1:4.6 to 1:35, overlapping the claimed ratios. As the amount of HPMC ranges from about 5-40% the ratio would be from 1:6.7 to 1:400 overlapping the claimed ratio; wherein even a slight overlap establishes a prima facie case of obviousness and optimization of the components such as the HPMC, riociguat, PVP, or MCC within the taught values and its resulting ratios to attain the desired extended release profile are prima facie obvious with a reasonable expectation of success absent evidence of criticality for the range and ratios which have not been presented.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ron (U.S. Pat. Pub. 2005/0288373) in view of Boss et al. (U.S. Pat. Pub. 2016/0361386) and Belardinelli et al. (U.S. Pat. Pub. 2015/0125546).as applied to claims 1-2, 4-8, 10-16, 18-19 above, further in view of Ma (CN 106913554). 
The teachings of Ron in view of Boss and Belardinelli are addressed above.
Ron in view of Boss and Belardinelli does not expressly teach the particle size distribution of the riociguat but does expressly teach that the riociguat to be in a tablet formulation.
Ma teaches that riociguat is known to be micronized to a D90 of < 13microns (D(V,0.9) is D90; [23]) and a D90 of <30µm [33] for inclusion in tablet formulations as it is a poorly soluble drug and needs to be treated to ensure dissolution [15].
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particle distribution of D90 < 13µm or a D90 of <30µm as suggested by Ma for riociguat and produce the claimed invention; as it is prima facie to utilize the known micronized size of riociguat in tablets to improve dissolution with a reasonable expectation of success. 

Allowable Subject Matter
Claim 20 is directed to allowable subject matter as it is to a closed group of components (“consisting of”) in specific ranges which is not taught by the prior art as the prior art does not teach a closed group of these specific components together in these ranges/ratios and teach/exemplify tablets that contain other components wherein they are excluded by the closed claim (“consisting of”).

Conclusion
Claims 1-2, 4-8, 10-19 are rejected.
Claim 20 is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613